*




,       I




                     OFFICE     OF THE ATTORNEY     GENERAL.OF         TEXAS
                                           AUSTIN




            Honorable Julian Montgomery
            State Hlghwa~ m&mar
            Autfn,      Texas


            Dearslrt




                                                       I



                      wo are Fa ..n6riptof rour-lottarof my 14, 1940,
                                   the,oplnlon
            wherein ycm aubmlt~-‘for           oh thin Department the




                                                     Pag8 1 of 1 P8gos


                     oonstruotion of &4+-T mkilxoad        Underpass    and
                     Roadway Approaohee, a diatsnos        0r   0.397 ?niler,
                     on state iii&way No. 78, and to be known a8
                     State Projaat Control Ro. 980 Motion 1 Job 5
                      (lmdoral Project W&J%!    No. 803-B Part Unit (1))
                     18 awarded to Rum Xitohsll,       1~0.. Houston,
                     ;i;;sbfodr   $.t33,600.3B, whioh is the lowest and
                                .
Honorable Sulian Montgomrp, Peqo 2


    The bids reoeired are as follows:
       1.    Ruas Xltohell, Inc., Houston,
               Texas ...................$B3.600.3!3
       2.    L.R.Laoy Company, Dallas,
               Texas .................... 87,214.45
        3.   AU8t.h  Bride. Co. t AUS-
               tin Road Co., Dallas..... 91.900.35
        4.   W. B. west, Fort worth,
               Tare8*............*....,.  9*,161.69
        5.   3an Blra & Company, Dallss,
               TOXal.................... 94.293.57
        6.   Cage Broa. 6; F, L8. Rearas
               & Sons, Ino., Bishop,
               Texas....................104.252.73
             The Progmm Allotinent  is   ao,ooo.oo
             Tha Total xngineer*s  kcs-
               tinate (Part. & Non-
               Part. in Pad. Aid) 1~01.
               itugr. k co&g. io        100,890.00
             The'Low Bid (Part. 8:Eon-
               Part. in Fad. Aid) Plus
               10s Engr. k Contg. la     98,004.91
     'It is reaomwnded that aontraat be awarded
     Buss xitohe11, mo., Houston, Taxes, on their
     10~ bid of @3,600.38, aubjeat to tha oonour-
     rsnce of the-Pub110 Roads AdminlattmtiOn.~
               a/ c.D. wells, Conotruotlonlbnglneer


     D.C.maar
     Chier mginssr,   Coastr. k Dasti&s
                            signed: S, C. Mekline
                                        Bridge Engineer

     APPROVXD:
     Julian Xoatgol;sry,iXste
                            zighway n;lglneer
     Zoobert Lee aobbltt, Combaimar
     ;3radp Oentry, Commissionor
                      R. J. lank
                      :Uperlnt.endent   of Aid Troject.s*
Honorable Julian     Xontgomery,   page 3

            “YOU will note that the minute awarding
     the contract to Rum A’itohell,     Inc., has been
     conditioned   upon ooncurrenoe   in the award by
     the Public Roads Adsinistratlon.       This concur-
     rence haa Dot been secured at thla time.
           *Under the general requIran.enta and cove-.
     hshts section of our s~oIficatloas,    under
     whioh the proposal waa submitted by Russ ?!ltchell,
     Ino., Item 3.2 provides;
           ‘3.2 Award or Coatraat.       The award
           of the oontraot,    I? It be awarded,
           will be to the loweat responsible
           bidder.    The award,   ii -de,    will
           be within thirty    (30) days after the
           opening ot the proposal,      blat IE ho
           oass will an award be made until the
           responrIbIlIty   of the bidder to whoa
           it la proposed to awards the contra&
           has been Inveatlgated.*
           -On May 13, 1940, Busa Iditohell.  Ino. wrote
     a letter  to the State UQhwey Engineer stating
     that since thirty daJra had OlapIled sines the pro-
     posala on the project wers oj%&ed and they kad
     not been notified  of the award, that their g-o-
     poaal be oonalderadnull and void and their bid-
     dar*a check returned.
           *‘sill   you review   the above doomsate   and
     feats and adriaa ma at your early ooavsnlonoeif
     the nfnute of the Highway C%htiaissfon, aa set out
     above W aonatitutea    an award of the contract to
     Russ Ltltahell,   Inc., aa provided ror in Item 3.2
     of the SpaclflcatIona.w
           Refers It map be dotsmined whether or not the
aontraat in question wae properly awarded in aocordanoo
with the requirementa and time lf3litatIons      embodied In
Item 3.2 of your a~ctiicat~iona,     under whioh the proposal
WBBaub!aItted by Rum Yitchell,     Ina., It must first     be es-
tablished that the nlnutr described in your letter        resulted
ia the oonatmzation or e oontract For the desorlbed con-
struction  Rrojeot between the State of Texas md the said
Rues LZItohell, Inc., as contractor.      Thi8 iS so becaUSe if
no valid and binding contractual     obligation   was created be-
tween the State and the contractor      In question by t.hIa
Honorable Julian    xontgomary,    ??age 4


minute avldaacinq the award, than it become   immaterial
whether or not notice thereof was timely given, under Itam
3.2 or your 6pe0iriO6ti0n6.
             bpplyleg the law or aontraat8 to the instant
0866, it may be said that the bid of' RUM &itahall,              Ina.,
on tha stated project,       when duly received and opened by the
duly constitutad     Stat6   Highvmy   orriciair,   aonatituted    an or-
rer  on tha part or said contractor          to do and prrorm     tha
work contamplated by thia projeot according to tha oubdt-
ted spaoiriaatlona.        On tha other hand, the award of this
oontraot to tha said Russ ~ltchell,           Inc., es tha lowest and
baat bidder on this projact,         when mada in accordance with
tha formnlitiar     and raquirenunts      of tha rtatute,     and by tha
Hlghuay oiiiaial~'obargad        with this duty under the statute,
constitutes    and ia en aaaaptanaa or ma oommunicatad Orrer
of tha aald Rues Xltahell,        Ino., 60 as to oo&plata tha oon-
traot,    and gfva rise to legal right6 and obligations           tharo-
undb2.                                                             I
           Tha only quastlon praeantad ror our oonsidaration
in this oontrovarsy    is tha 8uf'ilctanoy    or the alleged award,
daaoribed fn your lettar',    and rarlaatad     In the minute 0r the
Highway commlsaion or data b?ay 9, 1945, to constitute        an ac-
captanoa or the oontraotor'a      offer,   ao ao to giva rtaa to a
valid and binding highway conatruotion        oontraat.   Aa we ln-
terprat your latter,     no quaation is mad6 ~hara a6 ta the mr-
rlaianoy or tha aontraotor@a offer        or bid, because  it appaara
that all statutory    and adminiatsativa     nquiraments   have bean
fully  oompliad with.
            tfarind in the &nita~ of the Highway Commioalon 0r
Idai0, 1940,   p666d   and antarad in conaaotion with tha de-
earlbed   Highway projaet,  and reproduced in your latter, a
patant ambiguity,     in that an lrraconcllabla    ConillOt lies in the
language amployad therein.      The rirst paragraph or the award
atatae unequivooal~lp    and by word6 of ?reaent and lmmadlate
operation,    that the oontnot for aonsrtruation     of the daaaribed
projeot    “ia azardad to 2~~66Mitchell,     Ioo.~  Far aontra, the
laet para@aph or the award stated ES r0ii0w6~
            “‘It la recommended that contract   be awarded
      %ms   xltohall, Ina., Bmaton, T6xe6,    on their  low
      bid of g83,000.38,  6ubjaOt to the cormurrenc8 oi
      the ?ubllo Toads .%&ainiatrati.on.r* @ndersooring
      ours)
          Thw, it Is readily seen that if tfla last para-
graph quoted abova controls the iirat paragraph or thia award,
Honorable Julian       bzontgomary, Paga 6


no final but ohly a provisional    or oonditionalaward has
boon mda ror thia highaay aonstruation       oontraot to ~uaa
Yltahall,   Inc., baaausa it is stated in your latter that
the aonaurranc~of the Public Roads Ad&,hiat.ration haa hot
at this writing been obtainad.     III view of t.hia petant am-
biguity,   wa are, under the authorltlaa,    required to reaort
to axtranaow raota, oiraumetancaa,      ragulationa,  ato., to
datanaine the intent of tha Highway Commission in.the
prwl.ieeo *
            To this and, wa point to pega 71 of vyadaral
Lagialation   and Rules and Regulation8 Rglatlng to sighway
Conatruatlonw compiled by the Publio RoaCa AdzirAstration,
and qoota Section 8 of Regulation 8 relating    to contracts:
          90 contract ror any projaat or part
     thareot shall ba entered into or award thcra-
     for c;adaby any Stata rittwut prior ooncur-
     ranaa in ouch-action by the Chief of the Bureau
     ot Publfo   Roads, .or hia aut~horizad regresanto-
     tlva.*
           In this oonnaction,  there haa bean aubnitted.to
w copy or a letter   to you rr0a 63. a. A. Rlliott,   Diatriat
Xnginaer, for the Publio Roade A6miaiatration   of the Federal
Iporhs Aganoy, of data t;aroh 29, 1940, Fittan  in connection
with the Federal projaot involved hare, ahd ooilttnihing, in
part, the ro~ioa~g language:
           ‘Plans  apaciriaatlona,
                   l               and aatimts for
     thie project have bean reviewed and raoomandad
     ror approval.   You an authorized to advertise
     ror the raoaipt or bfda and to bagin pork after
     t.ha award of a contract on any part of tha pro-
     ject not 6p6CiriCallyaraaptad haraicaftar   with
     the understanding that this authorization     is
     @van subject to 8UChahahgaa being -da ic tha
     plans and apacirleationa    aa may be ihdiastad ba-
     low or required by tha Chiaf Tginaar.       It is
     understood that no contract for any work on this
     project will ba entered into or award tharaor
     aada without   grlor concurvance in such nation by
     tha Xstrlct    Ragineur of tha Tublio Aoads Adsinis-
     tratibn.    It is slso uhderstond that 30 :>syaont
     on any work dam ~rioi to the sxacutlm       of 5?0
     project. agreazmt dil    he mda until !x& unless
     tha aqraemmt la linally     exsautad.*
Honorable   Julian   Xontgomry,    Page 6


             The above quoted regulation     of the Fublio Roads
ddsinistration    of the Federal Sorks Agency and the letter
written pursuant    thereto  and in aonneotlon    therewith were
existant and In the riles or the Highway Com~&sslon at the
time of and long before the exeautlon by the Sighway Com-
mission and'its    appointed representatives,     of the award
in question.     These parties aontraatlng on bahelr or the
Stats,   were fully cognizant01 these matters and &ust ha~e
entered the &nute in qneation in keeping with the rsgula-
tions and requirement8 or the Public Roads Administration,
nhiah appeared to be aonditions     prsrequielte    to aonaruronae
by that agenop In the aontomplated projeat.

            It is thereiors   our opinion,     irora the  attending
faata and airoumstanaes outlined above, that It was not the
intention   of tha Highway Conmieslon, by the deaaribed
adnute,   to enter an award or acceptance of the offor of
Russ E.itohell,   Ina., so as to oaraplete a valid a&d binding
aotitzaat between the parties.      In rlew of the existing         doubt
and the aoniliating~and     ambiguous language in the iaoe of
the minute in question.     this intention     will be aocorded a
aontrollingoozislderation      in reaohlng our aonalusion that
valid and binding oontraatual      obligations      hats not been
thereby areated between ths State and the said Russ hiitahell,
DO.
            Trusting   we have rally    answered your inquiry,      we
are




                                        ATTORfIslcGE#BRAL
                                                        GFTTBXAS